DOCKETCase
       NUMBER:_18CR633_        CRIMINAL
           1:18-cr-00633-ERK Document     CAUSE
                                      30 Filed    FOR STATUS
                                               02/20/19 Page 1CONF
                                                               of 1 PageID #: 115
BEFORE.nJDGE: KORMAN            ^DATE; 2/20/2019 TIME IN COURT        HRS 30 MINS

X pres.                   not pres.       X    cust.              bad                    RET.
DEFT: Boris Timokhin                                       #2      ATTY:
 pres.           not pres.        oust.   bail                                  OA       RET.   Federal Defender
DEFT: Mikhail Andreev                                      #3       ATTY:
 pres.           not pres.        cust.       baU                               CJA      RET.   Federal Defender
DEFT:      Denis Avdeev                                    #4       ATTY:
 pres.           not pres.        oust.       bad                               OA       RET. Federal Defender
DEFT:      Dmitrxr Novikov                                 #5       ATTY:
 pres.           not pres.        cust.       bad                               CTA      RET. Federal Defender
DEFT:      Sergey Ovsyannikov                              #6       ATTY: Arkadv Bukli
 pres.           not pres.        cust.       bad                               RET.
DEFT:      Aleksandr Isaev                                 #7       ATTY:
 pres.           not pres.        cust.       bad                               CJA       RET. Federal Defender
DEFT: Yev&eniv Tiinchenko                                  #8       ATTY: SAMUEL TACOBSEN
X pres.                   not pres.           cust.       bad                  CJA RET. Federal Defender

A.U.S.A.: Saritha KomatireddvAlexander           Mindlin/Michael T. Keiltv                Case Manager: PaulaMaiie Susi
ESR      ROCCO/HONG              INTERPRETER:                   TARUTZ.
                                 LANGUAGE:                      RUSSIAN
□        Arraignment                                  □          Change of Flea Hearing
□        In Chambers Conference                       □         Pre Trial Conference
□        Initial Appearance                           QX        Status Conference DEFTS1 & 8
□        Telephone Conference                         □         Motion Hearing Non Evidentiary
□        Otlier Evidentiary Hearing Contested TYPE OF HEARING
□X       Further Status Conference/hearing set for   ^4/3/2019 @ 2PM
XQ       ORDER: Case referred to die Magistrate Judge for _x plea     hearing:
         MOTIONS DUE                          OPP BY                REPLY __
         ORAL ARGUMENT
         TRIAL SCHEDULED FOR                                     JURY SELECTION
         COUNSEL CONSENTS TO JURY SELECTION BY MAGISTR.\TE JUDGE
DEFT     _ SWORN    _      ARRAIGNED _        INFORMED OF RIGHTS
         _    WAIVES TRIAL BEFORE DISTRICT COURT
_        DEFT WITHDRAWS NOT GUILTY PLEA AND ENTERS GUILTY PLEA TO CTS._                                             OF THE
         (Superseding) INDICTMENT / INFORMATION,
_        COURT FINDS FACTUAL BASIS FOR THE FLEA.
_        DEFT REQUESTS RETURN OF PROPERTY _                              ORDER FILED.
_         SENTENCING SCHEDULED FOR:
UTILITIES
□        ~Util-Plea Entered               □           ~Util-Add terminate Attorneys             □      -Util-Bond Set/Reset
□         ~Util-Exparte Matter            □           -Util-Indictment Un Sealed                □      --Util-Information Unsealed
□         ~Util-Set/Reset Deadlines       □           ~Util-Set/Reset Deadlines/Hearings
□         ~Util-Set/Rest Motion and R&R Deadlines/Heai'ings                         □     -Util-Terminate Motions
□         -Util-Terminate Parties         □           ~Util-Set/Reset Hearings
Speedy Trial Start:_2/20/2019_Speedy Trial Stop:                        ^4/3/2019       CODE TYPE:      ^xt
Do these minutes contain ruling(s) on motion(s)? □                        YES             □      NO
TEXT Co,^^                                            ^
